DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12 is allowable. The restriction requirement among species , as set forth in the Office action mailed on 5/4/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/4/2020 is partially withdrawn.  Claims 25-27, directed to the subject matter of the species in figures 7a and 7b is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Dustin Shunta (Reg. 56,507) on 4/14/2021.

The application has been amended as follows: any language added shall be underlined while any language removed shall be 

Claim 12. A hot melt adhesive dispensing applicator comprising:
a nozzle assembly including a hot melt adhesive dispensing nozzle having a hot melt adhesive dispensing discharge port defined toward a distal end of said hot melt adhesive dispensing nozzle and wherein said nozzle assembly includes a main body including an air inlet, an air cavity surrounding a portion of said hot melt adhesive dispensing nozzle such that temperature of air within said air cavity influences flow characteristics of hot melt adhesive in said hot melt adhesive dispensing nozzle, a plurality of air outlets, and a dispensing nozzle aperture through which said distal end of said hot melt adhesive dispensing nozzle projects so as to dispense hot melt adhesive, wherein said hot melt adhesive nozzle extends through said air cavity;
a heat transfer system having a heat transfer controller, an air intake conduit and an air outlet conduit, said air outlet conduit in fluid communication with said air inlet of said main body, wherein said heat transfer system receives and heats a pressurized air stream;
wherein said air inlet of said main body is configured to direct said pressurized heated air stream into said air cavity surrounding said portion of said hot melt adhesive dispensing nozzle;
wherein said plurality of air outlets of said main body are configured to direct said pressurized heated air stream transversely toward hot melt adhesive to be discharged through said discharge port; and
wherein said heat transfer controller is configured to heat said pressurized air stream to maintain at least a support temperature of said pressurized heated air stream in said air 

Claim 29. A hot melt adhesive dispensing applicator comprising:
a nozzle assembly including a hot melt adhesive dispensing nozzle having a hot melt adhesive dispensing discharge port defined toward a distal end of said hot melt adhesive dispensing nozzle and wherein said nozzle assembly includes a main body including an air inlet, an air cavity surrounding a portion of said hot melt adhesive dispensing nozzle such that temperature of air within said air cavity influences flow characteristics of hot melt adhesive in said hot melt adhesive dispensing nozzle, a plurality of air outlets, and a dispensing nozzle aperture through which said distal end of said hot melt adhesive dispensing nozzle projects so as to dispense hot melt adhesive, wherein said hot melt adhesive dispensing nozzle extends through said air cavity;
a resistive heater having an air intake conduit and an air outlet conduit, said air outlet conduit in fluid communication with said air inlet of said main body, wherein said resistive heater receives and heats a pressurized air stream; a temperature sensor;
wherein said air inlet of said main body is configured to direct said pressurized heated air stream into said air cavity surrounding said portion of said hot melt adhesive dispensing nozzle;
wherein said plurality of air outlets of said main body are configured to direct said pressurized heated air stream transversely toward hot melt adhesive to be discharged through said discharge port; and
.
Allowable Subject Matter
Claims 12-14 and 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art such as Schmitkons et al., US Pat No 5,733,597, discloses a hot melt nozzle including a nozzle assembly with a nozzle and a discharge port as well as an air cavity and a heat transfer system where the nozzle prevents stringing utilizing a snuff back device. However, Schmitkons et al. does not teach or render obvious the hot melt adhesive nozzle extending through the air cavity so that the heat transfer system can heat the air stream in the cavity to maintain a support temperature which is sufficient to both maintain the hot melt in the dispensing nozzle at or above a melt temperature of the hot melt to prevent stringing in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752